NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0845n.06
                           Filed: November 16, 2006

                                        Case No. 05-6826

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

BETTY P. TYLER,                                       )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )
               v.                                     )       ON APPEAL FROM THE
                                                      )       UNITED STATES DISTRICT
FEDERAL EXPRESS CORPORATION                           )       COURT FOR THE WESTERN
                                                      )       DISTRICT OF TENNESSEE
       Defendant-Appellee.                            )
                                                      )
                                                      )

BEFORE: RYAN, BATCHELDER and SUTTON, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Betty J. Patrick Tyler appeals the district

court’s grant of summary judgment to her former employer, Federal Express Corp., in this action

brought under Title I of the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. § 12101, and

Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000(e). Tyler claims that Federal

Express discriminated against her, and ultimately terminated her employment, because of her

disability and in retaliation for her having filed an EEOC complaint.

       Six days after Ms. Tyler filed this employment discrimination action, she filed for bankruptcy

under Chapter 13 of the United States Bankruptcy Code, but she did not disclose this lawsuit as an

asset. Ms. Tyler does not dispute that she was required to disclose this lawsuit as an asset in her

Chapter 13 proceedings under 11 U.S.C. § 521. Nor does she dispute that she did not actually do

so for more than three years. It was not until Federal Express moved for summary judgment in this
action, asserting that Ms. Tyler’s claim was barred by judicial estoppel, that Ms. Tyler even sought

the consent of the bankruptcy court to amend her schedules in the Chapter 13 proceedings. Although

the bankruptcy court promptly granted her motion to amend, she did not actually file the amended

schedules until some five months later, after the district court issued an order directing her to show

cause why Federal Express’s motion for summary judgment in this action should not be granted.

        The district court, after reviewing the record before it, concluded that Ms. Tyler’s omission

of this lawsuit from her Chapter 13 proceedings was intentional and not the result of inadvertence,

that Ms. Tyler had a motive to conceal the asset, and that the doctrine of judicial estoppel rendered

her conduct fatal to her present claim. See Eubanks v. CBSK Fin. Group, Inc., 385 F.3d 894, 897

(6th Cir. 2004).

        We have undertaken a de novo review of the record, the applicable law, and the parties’

briefs. We conclude that the district court’s opinion correctly sets out and applies to the undisputed

facts the law governing judicial estoppel, and that the issuance of a full written opinion by this court

would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion,

we AFFIRM.




                                                   2